MEMORANDUM ***
Appellant Fred George Hickler (“Hickler”) appeals his conviction and 120-month sentence for violating 18 U.S.C. § 922(g)(1), Felon in Possession of a Firearm. Although Hickler asserts a violation of his Fifth Amendment right against self-incrimination, he failed to demonstrate that he was interrogated while in custody. The Bureau of Prison’s Intelligence Research Specialist (“Goode”) questioned Hickler while conducting a routine intake interview to ensure the safety and security of the institution, prior to placing Hickler in a permanent jail cell; the questioning took place in Goode’s office, and Hickler was not further restrained; Goode did not confront Hickler with evidence of his guilt, nor did Goode anticipate, attempt, or desire to elicit the specific facts of the charges pending against Hickler. See Cervantes v. Walker, 589 F.2d 424, 428 (9th Cir.1979). Even if Hickler was in custody, the question posed by Goode was of an administrative nature and unlikely to elicit an incriminating response. United States v. Mata-Abundiz, 717 F.2d 1277, 1278-79 (9th Cir.1983).
*948Hickler also fails to establish that his Sixth Amendment right to counsel was violated. Goode was not seeking evidence of Hickler’s crime, but was trying to identify any security concerns bearing upon the decision of where to house Hickler in the detention facility. See United States v. La Monica, 472 F.2d 580, 581 (9th Cir. 1972).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.